t c memo united_states tax_court charles edwin lykes petitioner v commissioner of internal revenue respondent docket no 13402-02l filed date charles edwin lykes pro_se michael a pesavento for respondent memorandum findings_of_fact and opinion jacobs judge pursuant to sec_6330 petitioner seeks our review of a determination by respondent’s appeals officer that filing of a notice_of_federal_tax_lien with respect to the collection of petitioner’s unpaid income_tax_liability including additions to tax and interest for wa sec_1all section references are to the internal_revenue_code appropriate in his petition petitioner requests us to determine whether respondent improperly refused to abate assessments for additions to tax under sec_6651 and and sec_6654 and interest on those additions to tax arising from delinquent income_tax returns filed by petitioner for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference at the time the petition in this case was filed petitioner resided in clearwater florida petitioner graduated from stetson university in deland florida where he received a bachelor of science degree in physics after graduating from college petitioner served in the military and after a 3-year tour of duty with the signal corps he attended and graduated from law school petitioner returned to the military and practiced criminal_law in the u s army at fort ord california he later worked as an attorney for the department of energy where he practiced patent law in petitioner moved to clearwater florida where he has been practicing law as a sole practitioner the bulk of hi sec_2petitioner has conceded that he is liable for interest on additions to tax under sec_6651 and and if such additions are not abated private law practice has consisted of criminal work petitioner failed to pay employment_taxes pertaining to his law practice and the internal_revenue_service irs assessed those taxes petitioner filed delinquent income_tax returns for after he was contacted by a representative of the irs petitioner and his former wife filed joint returns for petitioner filed his return for as single he failed to remit all the taxes shown as due on the returns the irs assessed additions to tax for late filing under sec_6651 late payment under sec_6651 and failure to pay estimated_tax under sec_6654 the returns were filed and assessments for taxes interest and additions to tax were made on the following dates year date return filed assessment_date petitioner and the irs entered into an installment_agreement in connection with the collection of petitioner’s tax_liability this agreement covered both petitioner’s income and employment_tax liabilities as well as additions to tax and interest petitioner defaulted on his agreement after making two monthly payments on date the irs filed a notice_of_federal_tax_lien for income taxes including additions to tax and interest owed by petitioner for on date the irs sent petitioner a form_3172 notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 and a form request for a collection_due_process_hearing on date petitioner submitted a completed form to the irs petitioner’s case was assigned to appeals officer james h reagan on date appeals officer reagan sent petitioner a letter in which a face-to-face hearing as authorized by sec_6320 was scheduled per that letter the topics to be discussed at the hearing included the additions to tax at issue as well as the reinstatement of the installment_agreement the hearing was held as scheduled on date appeals officer reagan sent petitioner a letter in which appeals officer reagan recommended that petitioner consider making a partial payment and pay the balance due the irs in installments the letter stated that if petitioner wanted to enter into an installment_agreement then by date petitioner would have to complete a form 433-a collection information statement for wage earners and self- employed individuals which was enclosed with appeals officer reagan’s letter and provide appeals officer reagan with copies of petitioner’s personal and business bank statements and check registers for march-date petitioner did not complete the form 433-a or submit copies of his bank statements to the irs by date on date the irs sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or that notice stated that the filing of the notice of tax_lien was appropriate and reasonable under the circumstances and thus would not be withdrawn the notice further stated that the irs would not abate the interest or additions to tax the reason given for denying petitioner’s request for the abatement of interest was the interest cannot be abated since the interest is assessed on underpayments in tax and the abatement provisions or sec_6404 only pertains to the assessment of interest on a deficiency attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial or managerial act the reason given for denying petitioner’s request for the abatement of additions to tax was the delinquency penalty and failure to pay penalty will not be abated since you have failed to show that your failure to timely file and pay the tax due was due to reasonable_cause and not willful neglect the estimated_tax penalty will not be abated since you have failed to show that you qualify for a statutory waiver provided by sec_6654 on date petitioner filed a petition with this court under sec_6330 disputing respondent’s determinations see sec_6320 opinion sec_6321 imposes a lien in favor of the united_states upon all property and rights to property belonging to a person liable for unpaid taxes after demand for payment has been made within business days after the day of filing the notice of lien the secretary must notify the taxpayer in writing that a tax_lien was filed and inform the taxpayer of his her right to a hearing before an impartial appeals officer sec_6320 pursuant to sec_6320 the hearing is to be conducted consistent with procedures set forth in subsections c d other than paragraph b thereof and e of sec_6330 if the commissioner issues a determination_letter adverse to the position of the taxpayer the taxpayer may seek judicial review of that determination sec_6330 preliminarily we deal with a jurisdictional issue petitioner maintains that we should consider his income and employment_tax liabilities together because the assigned irs revenue_officer pursued the collection of petitioner’s income_tax liabilities in conjunction with his employment_tax liabilities respondent on the other hand objects to petitioner’s raising of respondent’s collection activities of petitioner’s employment_tax liability respondent maintains that the lien in question pertains only to petitioner’s unpaid income taxes for not petitioner’s unpaid employment_taxes in this regard respondent asserts that the filing of the lien is the event that triggered petitioner’s right to a sec_6330 hearing and subsequently to our review of respondent’s determination to continue collection activities as well as the denial of petitioner’s request for the abatement of interest and additions to tax we agree with this assertion we now turn to whether respondent’s denial of petitioner’s request for the abatement of additions to tax was an abuse_of_discretion both parties acknowledge that this court has jurisdiction in this sec_6330 proceeding to consider whether respondents’s refusal to abate the additions to tax relating to petitioner’s income_tax liabilities was an abuse_of_discretion see 122_tc_1 118_tc_22 the income_tax assessments for the years in question include assessments for additions to tax under sec_6651 and for and under sec_6654 for petitioner did not have an opportunity to dispute these additions hence he can challenge them during the sec_6330 hearing proceeding sec_6330 we review de novo respondent’s determination with respect to these additions to tax see 114_tc_176 sec_6651 imposes an addition_to_tax for failure to timely file a return and sec_6651 imposes an addition_to_tax for failure to timely pay the amount shown as tax on the return these additions to tax are applicable unless the taxpayer establishes that his her failure to timely file or timely pay is due to reasonable_cause and not due to willful neglect a delay in filing a return is due to a reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs petitioner may demonstrate reasonable_cause for his failure to pay taxes by showing he exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship as described in sec_1_6161-1 income_tax regs if he paid on the due_date sec_301_6651-1 proced admin regs sec_1_6161-1 income_tax regs defines undue_hardship as more than an inconvenience to the taxpayer it must appear that substantial financial loss for example loss due to the sale of property at a sacrifice price will result to the taxpayer from making payment on the due_date of the amount with respect to which the extension is desired if a market exists the sale of property at the current market price is not ordinarily considered as resulting in an undue_hardship in order to avoid the sec_6651 addition_to_tax petitioner must show both reasonable_cause and a lack of willful neglect sec_6651 469_us_241 petitioner’s failure_to_file is due to reasonable_cause if he exercised ordinary business care and prudence and was nevertheless unable to file his return within the time prescribed by law sec_301_6651-1 proced admin regs the reasons offered by petitioner for his failure to timely file his returns and pay his income taxes are his marital troubles which concluded in divorce and his financial setbacks caused by his ex-wife’s spending habits and his deployment to saudi arabia during operation desert shield storm as a reservist from november until date in defense of respondent’s refusal to abate the late-filing and late-payment additions to tax respondent states in his posttrial brief filed with the court the following with respect to his marital troubles petitioner failed to establish how the illness of his wife and his eventual divorce from her prevented him from timely filing and paying his taxes over a four year period ie from date through may of petitioner did not allege for example that during this four year stretch he was unable to function due to an emotional or physical disability connected to his troubled marriage the evidence is to the contrary during this time petitioner was fully able to carry out the duties of an attorney representing clients in criminal matters as well as manage his sole practice on a day to day basis moreover petitioner was not hospitalized or otherwise incapacitated during this period in this regard it is important to note that it is only after the revenue_officer assigned to the case contacted petitioner requested his delinquent income_tax returns and commenced collection activities that petitioner came forward and filed his returns during this evidence tends to negate that petitioner’s delinquency was due to disability or other reasonable_cause petitioner’s argument that his service during desert storm during and somehow affected his ability to comply with internal revenue laws almost six years later is implausible and not supported by any evidence in the record petitioner abandoned that argument upon questioning by the court respondent’s position in this regard is well taken the court further notes that petitioner did not provide appeals officer reagan or this court with any financial records that might have supported petitioner’s claim of undue_hardship we may infer that petitioner had no records that would have supported his claim we have carefully considered the reasons offered by petitioner for his failure to timely file his tax returns and timely pay the amounts shown on the returns for such years when filed belatedly neither reason offered by petitioner constitutes reasonable_cause as to the sec_6654 addition_to_tax for failure to pay estimated_taxes for and none of the statutory exceptions apply see sec_6654 consequently the imposition of this addition_to_tax is mandatory in sum we conclude that respondent’s denial of petitioner’s request for abatement of the additions to tax under sec_6651 and and sec_6654 was not an abuse_of_discretion we further conclude that respondent through appeals officer reagan did not abuse his discretion in determining that the notice_of_federal_tax_lien was appropriate and reasonable under the circumstances involved herein and thus should not be withdrawn accordingly decision will be entered for respondent
